





EXHIBIT 10.49




Execution Version




September 25, 2012




Miller Energy Resources, Inc.

9721 Cogdill Road, Suite 302

Knoxville, TN 37932

Attention:

Scott M. Boruff

Chief Executive Officer




Re:

Acknowledgment and Amendment No. 2 (Series C Preferred Stock, Covenant
Compliance, PDC Acquisition and APOD Adjustments)




Ladies and Gentlemen:




We refer to that certain Loan Agreement dated as of June 29, 2012 (as heretofore
amended or otherwise modified, the “Loan Agreement”), by and among Miller Energy
Resources, Inc., a Tennessee corporation (the “Borrower”), the financial
institutions party thereto from time to time as Lenders and Apollo Investment
Corporation, as Administrative Agent for the Lenders (in such capacity, the
“Agent”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given such terms in the Loan Agreement, as amended hereby.
 References herein to any Section shall be to a Section of the Loan Agreement,
as amended hereby, unless otherwise specifically provided.




The Borrower has informed the Agent that it wishes to make certain  amendments
to the Loan Agreement, Schedule 7.12 and the Approved Plan of Development, as
follows: (i) the Borrower wishes to begin measuring compliance with the
Maintenance Covenants beginning on January 31, 2013, rather than the scheduled
initial testing date of October 31, 2012; (ii) following the acquisition of the
Tennessee assets (and related liabilities) of PDC Energy, Inc. (the “PDC
Assets”), as currently permitted in that Schedule 7.12, the Borrower wishes to
amend that schedule to permit the acquisition by the Borrower of additional
economic interests held by third-parties in those PDC Assets; (iii) the Borrower
requests that the Approved Plan of Development be amended by moving RU-3 to APOD
A;  and (iv) the Borrower wishes to issue a new series of preferred stock,
designated the “10.75% Series C Cumulative Redeemable Preferred Stock”.   




In consideration for you entering into this letter agreement, we hereby agree,
upon the effective date hereof and as a condition precedent to the effectiveness
hereof, to pay you and amendment fee of $100,000, which fee shall be fully
earned on the effective date hereof and shall not be refundable under any
circumstances.  




Accordingly, the Borrower, the Agent and the Lenders (or at least the required
percentage thereof) hereby agree as follows:




(a)

Amendments to Loan Agreement




(i)

Amendment to the Existing Definitions.  The following existing defined terms in
the Loan Agreement are hereby amended as follows:




A.

Definition of “Consolidated Permitted Expenses”.  Clause (n) is hereby amended
and restated in its entirety to read: “(n) after the Series C Outside Date but
only to the extent (i) permitted under Section 7.10 and (ii) no funds remain on
deposit in the Special Dividend Account, payment of the Series B Preferred
Dividend and Series C Preferred Dividend.”  

















--------------------------------------------------------------------------------







B.

Definition of “Maintenance Covenant Compliance Date”. The definition of
“Maintenance Covenant Compliance Date” is hereby amended by deleting the
reference therein to “October 31, 3012” and replacing it with “January 31,
2013”.




C.

Definition of “PDC Acquisition”.   The definition of “PDC Acquisition” is hereby
amended and restated in its entirety to read:




“PDC Acquisition” means the acquisition by Borrower of substantially all assets
and liabilities related to the Tennessee operations of PDC Energy, Inc.
(formerly known as Petroleum Development Corporation), from PDC Energy, Inc. (or
any other third party having an interest in any of said assets and liabilities),
including its wells and leases in Tennessee, and related equipment and
contracts, for a purchase price of no more than $400,000 in the aggregate.  




(ii)

New Defined Terms.  The following new defined terms are added to Section 1.1, in
the appropriate alphabetical order:




“‘Series C Initial Sale Date’ means the first date on which any Series C
Preferred Stock is sold to any to any purchaser thereof.”




“‘Series C Preferred Dividend’ means a 10.75% per annum quarterly dividend,
payable in cash on each March 1, June 1, September 1 and December 1 of each
year, on the Borrower’s Series C Preferred Stock.  For the avoidance of doubt,
the Series C Preferred Dividend shall not include any dividend in excess of the
amount specified in the foregoing sentence, including without limitation any
dividends accruing at the “Penalty Rate” set forth in the Borrower’s articles of
incorporation or otherwise.”


“‘Series C Preferred Stock’ means the class of equity of the Borrower to be
designated “10.75% Series C Cumulative Redeemable Preferred Stock”; provided
that no more than 3,250,000 shares of such Stock shall be authorized or
outstanding at any time.”  




“‘Special Dividend Account’ has the meaning ascribed thereto in Section 6.17
(g).”




(iii)

Amendment to Section 6.17.  Section 6.17 is amended by adding the following new
subsection (g) thereto:




“(g) Notwithstanding anything to the contrary herein, on or before the Series C
Initial Sale Date, the Borrower shall open a separate deposit account with a
depositary institution acceptable the Administrative Agent (the “Special
Dividend Account”) and deliver to the Administrative Agent a fully executed
Control Agreement with respect to such Special Dividend Account.  Promptly
following the receipt by the Borrower or any of its Subsidiaries of any sale
proceeds from the issuance of any Series C Preferred Stock (but in no event
later than one Business Day after such receipt), the Borrower shall (i) deposit
into the Special Dividend Account an amount equal to the lesser of (A) the
entire sales proceeds received from such sales of the Series C Preferred Stock
and (B) an amount such that the amounts on deposit in the Special Dividend
Account are sufficient to pay in cash all Series B Preferred Dividends and
Series C Preferred Dividends due or to become due on or prior to the one-year
anniversary of the Series C Initial Sale Date











--------------------------------------------------------------------------------







(the “Series C Outside Date”), and (ii) deposit all sale proceeds received from
such sales of Series C Preferred Stock in excess thereof into a Collections
Account in accordance with Section 6.17(c) to be used for the purposes permitted
hereby.  Amounts on deposit in the Special Dividend Account may be used by the
Borrower solely for the purpose of paying Series B Preferred Dividends and
Series C Preferred Dividends on or prior to the Series C Outside Date to the
extent permitted by Section 7.10.  On the first Business Day after the Series C
Outside Date, if any funds remain on deposit in the Special Dividend Account, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower may transfer such funds into a Collections Account, at which time such
funds will become “Excluded Equity Proceeds” for all purposes of this Agreement;
provided, however, that notwithstanding anything to the contrary contained
herein, no amounts on deposit in the Special Dividend Account shall constitute
“Excluded Equity Proceeds” for any purpose under this Agreement (including
without limitation Section 3.2(a)(iii) and Section 7.24).    




(iv)

Amendments to Section 7.10.  The existing clause (e) in Section 7.10 is
redesignated as clause “(f)”, and clause (d) in Section 7.10 is hereby amended
and restated in its entirety and a new clause (e) is hereby inserted thereafter
to read as follows:




“(d) payments of the Series B Preferred Dividend and the Series C Preferred
Dividend made on or prior to the Series C Outside Date from amounts on deposit
in the Special Dividend Account, and (e) after the Series C Outside Date,
payments of the Series B Preferred Dividend and the Series C Preferred Dividend
so long as (i) each such payment is made during a Capital Covenant Compliance
Period, (ii) immediately after giving effect to each such payment, the Borrower
is in pro forma compliance with the Capital Covenants, and (iii) immediately
prior to and after giving effect to each such payment, no Default or Event of
Default shall have occurred and be continuing”




(v)

Amendments to Section 7.17.  




A.

Section 7.17(a) is hereby amended by (1) replacing the first reference therein
to “October 31, 2012” with “January 31, 2013” and (2) deleting the first row of
the table therein referencing the fiscal quarter ending October 31, 2012 and a
minimum level of 2.00 to 1.00.




B.

Section 7.17(b) is hereby amended by (1) replacing the first reference therein
to “October 31, 2012” with “January 31, 2013” and (2) deleting the first row of
the table therein referencing the test dates of “Closing Date – October 31,
2012” and a minimum level of 1.10 to 1.00.




C.

Section 7.17(c) is hereby amended by (1) replacing the first reference therein
to “October 31, 2012” with “January 31, 2013” and (2) deleting the first row of
the table therein referencing the fiscal quarter ending October 31, 2012 and a
minimum level of barrels of 1,500.




(vi)

Amendment to Section 7.29.  Section 7.29 is amended and restated in its entirety
to read as follows.




“Section 7.29 Series B Preferred Stock and Series C Preferred Stock.














--------------------------------------------------------------------------------







(a)

Borrower covenants and agrees that it shall not redeem any of the Series B
Preferred Stock or Series C Preferred Stock prior to the date that is 30 days
after the date on which Security Termination occurs.  The foregoing covenant and
agreement shall survive the termination of the Loan Documents and repayment of
the Obligations.




(b)

Borrower shall not amend or otherwise modify the terms and/or conditions of the
Series B Preferred Stock or the Series C Preferred Stock (including without
limitation the Series B Preferred Dividend or the Series C Preferred Dividend)
without the prior written consent of the Administrative Agent.”




(b)

Amendment to Schedule 7.12.  The entry included on Schedule 7.12 to the Loan
Agreement is hereby amended and restated in its entirety to read as follows:




“The acquisition of substantially all assets and liabilities related to the
Tennessee operations of PDC Energy, Inc. (fka Petroleum Development
Corporation), from PDC Energy, Inc. (or any other third party having an interest
in any of said assets and liabilities), including its wells and leases in
Tennessee, and related equipment and contracts, for a purchase price of no more
than $400,000 in the aggregate.”




(c)

Amendment to the Approved Plan of Development.  The Approved Plan of Development
is hereby amended by moving RU-3 to APOD A.




(d)

Understandings Concerning Designation of Series C Preferred Stock.  Borrower’s
filing of the amendment to its articles of incorporation substantially in the
form attached hereto as “Exhibit A” shall not be deemed to be “materially
adverse” to the Agent or the Lenders for purposes of Section 7.19(c) of the Loan
Agreement, as amended hereby.    




By its signature below, each Loan Party agrees that, except as expressly set
forth herein, nothing herein shall be construed as (a) an amendment, alteration,
modification, waiver or continuing waiver of the provisions of the Loan
Agreement or any other Loan Document or (b) a waiver of any Default or Event of
Default now existing or hereafter arising under the Loan Agreement or any other
Loan Document.  Nothing contained herein shall obligate the Lenders to (i) grant
any additional or future consents, amendments or waivers under any provision of
the Loan Agreement or any other Loan Document or (ii) waive any Default or Event
of Default now existing or hereafter arising under the Loan Agreement or any
other Loan Document.




By its signature below, each Loan Party hereby (a) acknowledges and agrees that,
except as expressly provided herein, the Loan Agreement, as amended hereby, and
each of the other Loan Documents are hereby ratified and confirmed in all
respects and shall remain in full force and effect; (b) ratifies and reaffirms
its obligations under, and acknowledges, renews and extends its continued
liability under, the Loan Agreement, as amended hereby, and each other Loan
Document to which it is a party; (c) ratifies and reaffirms all of the Liens
securing the payment and performance of the Obligations; and (d) represents and
warrants to the Agent and the Lenders that, as of the date hereof, (i) after
giving effect to this letter agreement, all of the representations and
warranties contained in the Loan Agreement, as amended hereby, and each other
Loan Document to which it is a party are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, (ii) after giving effect to this letter agreement,
no Default or Event of Default has occurred and is continuing, and (iii) the
execution, delivery, and performance of this letter agreement by such Loan Party
have been duly authorized by all necessary action on the part of such Loan
Party.  This letter agreement shall be deemed to constitute a Loan Document for
all purposes and in all respects.














--------------------------------------------------------------------------------







This letter agreement shall become effective as of the date first written above
when and only when the Agent shall have received duly executed counterparts of
this letter agreement signed by each Loan Party and the Lenders (or at least the
required percentage thereof).




This letter agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.  This letter agreement may
be executed in counterparts with each counterpart constituting an original and
all of the counterparts, once executed, constituting but one original.  Delivery
of an executed counterpart by facsimile or other electronic means shall be
effective as delivery of an original executed counterpart.




[Signature Pages Follow]











--------------------------------------------------------------------------------







If the foregoing is acceptable to you, please execute a copy of this letter
agreement in the spaces provided below to evidence your acceptance and approval
of the foregoing and return a fully-executed counterpart of this letter to the
attention of the undersigned.

 

Very truly yours,

 

 

 

 

 

 

APOLLO INVESTMENT CORPORATION, as
Administrative Agent for the Lenders

 

 

 

 

 

 

 

By:  

Apollo Investment Management, L.P

 

 

 

 

 

 

 

 

By:

ACC Management, LLC, as its
General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin Sendak

 

Name:

Justin Sendak

 

Title:

Authorized Signatory











Acknowledgement and Amendment No. 2 — Miller Energy Resources, Inc.




Signature Page




--------------------------------------------------------------------------------










 

Acknowledged, agreed and accepted as of the 25th day of September, 2012

 

 

 

 

 

BORROWER:

 

 

 

 

 

MILLER ENERGY RESOURCES, INC.,

 

a Tennessee corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:  

Scott M. Boruff

 

 

Title:    

Chief Executive Officer    

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

MILLER DRILLING, TN LLC

 

 

 

 

 

By:

MILLER ENERGY RESOURCES, INC.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:

Scott M. Boruff

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MILLER ENERGY SERVICES, LLC

 

 

 

 

 

By:

MILLER ENERGY RESOURCES, INC.,

 

 

its Sole Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:

Scott M. Boruff

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MILLER ENERGY GP, LLC

 

 

 

 

 

By:

MILLER ENERGY RESOURCES, INC.,

 

 

its Sole Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:

Scott M. Boruff

 

 

Title:

Chief Executive Officer








Acknowledgement and Amendment No. 2 — Miller Energy Resources, Inc.




Signature Page




--------------------------------------------------------------------------------










 

MILLER RIG & EQUIPMENT, LLC

 

 

 

By:

MILLER ENERGY RESOURCES, INC.,

 

 

its Sole Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Scott M. Boruff

 

 

Name:  

Scott M. Boruff

 

 

Title:    

Chief Executive Officer    

 

 

 

 

 

COOK INLET ENERGY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Hall

 

 

Name:

David M. Hall

 

 

Title:

Manager and Chief Executive Officer

 

 

 

 

 

EAST TENNESSEE CONSULTANTS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas G. Melton

 

 

Name:

Douglas G. Melton

 

 

Title:

Vice President and Secretary

 

 

 

 

 

EAST TENNESSEE CONSULTANTS II, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas G. Melton

 

 

Name:

Douglas G. Melton

 

 

Title:

Manager and Secretary











Acknowledgement and Amendment No. 2 — Miller Energy Resources, Inc.




Signature Page




--------------------------------------------------------------------------------







Exhibit A: Amendment to Borrower’s Charter




Pursuant to the provisions of the Tennessee Business Corporation Act, §48-20-201
et. seq. the undersigned Corporation adopted the following Articles of Amendment
to its Charter:




The name of the Corporation is Miller Energy Resources, Inc.




The amendment is adopted is:  Article Six of the Corporation’s Amended and
Restated Charter is hereby amended by adding the following:




In accordance with Sections 48-20-102 and 48-20-106 of the Tennessee Business
Corporation Act (“TBCA”), the undersigned corporation adopts the following
Articles of Amendment (the “Articles of Amendment”) to its Charter (the
“Charter”):




1.

The name of this corporation is Miller Energy Resources, Inc. (the
“Corporation”)




2.

Article Six of the Charter is hereby amended, pursuant to the authority granted
to the Board of Directors (the “Board”) of this corporation by Section 6(c) of
the Charter, by adding the following subsection (e) to Article Six of the
Charter, which subsection states the number, designation, relative rights,
preferences and limitations of a new series of preferred stock as fixed by the
Board and shall read in its entirety as follows:




(e)

10.75% Series C Cumulative Redeemable Preferred Stock.




(i)

Designation and Amount.  The shares of such series shall be designated as
“10.75% Series C Cumulative Redeemable Preferred Stock” (the “Series C Preferred
Stock”) and the number of shares initially authorized constituting such series
shall be 3,250,000 shares, par value $0.0001 per share. Such number of shares
may be increased or decreased by resolution of the Board; provided, that no
decrease shall reduce the number of shares of Series C Preferred Stock to a
number less than the number of shares then outstanding.




(ii)

Maturity.  The Series C Preferred Stock has no stated maturity and will not be
subject to any sinking fund or mandatory redemption, and will remain outstanding
indefinitely unless (i) the Corporation decides to redeem or otherwise
repurchase the Series C Preferred Stock pursuant to Sections 6(e)(vi) or
6(e)(viii)(B) hereof, or (ii) the Series C Preferred Stock is converted pursuant
to Sections 6(e)(vii) or 6(e)(viii)(A) hereof. The Corporation is not required
to set aside funds to redeem the Series C Preferred Stock.



(iii)

Ranking.  The Series C Preferred Stock will rank, with respect to rights to the
payment of dividends and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Corporation, (A) senior to all
classes or series of the Corporation’s common stock (the “Common Stock”), and to
all other equity securities issued by the Corporation other than equity
securities referred to in clauses (B) and (C) of this Section (iii); (B) junior
to the Series B Preferred Stock and to all equity securities issued by the
Corporation which do not have dividend rights and which have terms specifically
providing that those equity securities rank senior to the Series C Preferred
Stock with respect to rights to the distribution of assets upon any liquidation,
dissolution or winding up of the Corporation; and (C) on parity with all other
equity securities issued by the Corporation with terms specifically providing
that those equity securities rank on parity with the Series C Preferred Stock
with respect to rights to the distribution of assets upon any liquidation,
dissolution or winding up of the Corporation. The term “equity securities” shall
not include convertible debt securities.











--------------------------------------------------------------------------------









(iv)

Dividends.



(A)

Payment. Holders of shares of the Series C Preferred Stock are entitled to
receive, when, as and if declared by the Board, out of funds of the Corporation
legally available for the payment of dividends, cumulative preferred cash
dividends at the rate of 10.75% of the $25.00 per share stated liquidation
preference per annum (equivalent to $2.6875 per annum per share); provided that
this stated dividend rate shall be subject to the increases required under
Section 6(e)(iv)(F).  Dividends on the Series C Preferred Stock issued in
connection with the Corporation’s initial public offering of Series C Preferred
Stock shall accumulate daily and shall be cumulative from, and including, the
date on which the first such shares are first sold to any purchaser (the
“Original Issue Date”) and shall be payable quarterly in arrears on the 1st day
of each December, March, June and September of each year (each, a “Dividend
Payment Date”); provided, that if any Dividend Payment Date is not a Business
Day (as defined below), then the dividend which would otherwise have been
payable on that Dividend Payment Date may be paid on the next succeeding
Business Day with the same force and effect as if paid on such Dividend Payment
Date and no interest, additional dividends or other sums will accumulate on the
amount so payable for the period from and after such Dividend Payment Date to
such next succeeding Business Day.  Any dividend payable on the Series C
Preferred Stock, including dividends payable for any partial dividend period,
will be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Dividends will be payable to holders of record as they appear in the
stock records of the Corporation for the Series C Preferred Stock at the close
of business on the applicable record date, which shall be the 15th day of each
calendar month immediately preceding the relevant Dividend Payment Date, whether
or not a Business Day (each, a “Dividend Record Date”).  The dividends payable
on any Dividend Payment Date shall include dividends accumulated to, but not
including, such Dividend Payment Date.



(B)

Restrictions on Payment. No dividends on shares of Series C Preferred Stock
shall be authorized by the Board or paid or set apart for payment by the
Corporation at any time when the terms and provisions of any agreement of the
Corporation, including any other classes or series of equity securities issued
by the Corporation or any agreement relating to any indebtedness of the
Corporation (including, but not limited to, the Loan Agreement, dated June 29,
2012, between the Corporation, as borrower and Apollo Investment Corporation, as
administrative agent, as the same may be amended from time to time, with such
loan agreement, securities and other agreements  being referred to herein as the
“Limiting Documents”), prohibit the authorization, payment or setting apart for
payment thereof or provide that the authorization, payment or setting apart for
payment thereof would constitute a breach of the Limiting Documents or a default
under the Limiting Documents, or if the authorization, payment or setting apart
for payment shall be restricted or prohibited by law.





2




--------------------------------------------------------------------------------









(C)

Accumulation. Notwithstanding anything to the contrary contained herein,
dividends on the Series C Preferred Stock will accumulate whether or not the
Corporation has earnings, whether or not there are funds legally available for
the payment of those dividends and whether or not those dividends are declared.
 No interest, or sum in lieu of interest, will be payable in respect of any
dividend payment or payments on the Series C Preferred Stock which may be in
arrears, and holders of the Series C Preferred Stock will not be entitled to any
dividends in excess of full cumulative dividends described in Section
6(e)(iv)(A).  Any dividend payment made on the Series C Preferred Stock shall
first be credited against the earliest accumulated but unpaid dividend due with
respect to the Series C Preferred Stock.



(D)

Other Classes or Series of Equity. Except as provided in Section 6(e)(iv)(E),
unless full cumulative dividends on the Series C Preferred Stock have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past dividend periods, (i) no
dividends (other than in shares of Common Stock or in shares of any classes or
series of equity securities that the Corporation may issue ranking junior to the
Series C Preferred Stock as to dividends and upon liquidation) shall be declared
or paid or set aside for payment upon shares of Common Stock or preferred stock
that the Corporation may issue ranking junior to or on parity with the Series C
Preferred Stock as to dividends or upon liquidation, (ii) no other distribution
shall be declared or made upon shares of Common Stock or preferred stock that
the Corporation may issue ranking junior to or on parity with the Series C
Preferred Stock as to dividends or upon liquidation, and (iii) any shares of
Common Stock or preferred stock that the Corporation may issue ranking junior to
or on parity with the Series C Preferred Stock as to dividends or upon
liquidation shall not be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such shares) by the Corporation (except (x) as mandatorily
required by the terms of such equity security or (y) by conversion into or
exchange for other capital stock of the Corporation that it may issue ranking
junior to the Series C Preferred Stock as to dividends and upon liquidation).



(E)

Partial Payment. When dividends are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series C Preferred Stock and the
shares of any other series of preferred stock that the Corporation may issue
ranking on parity as to dividends with the Series C Preferred Stock, all
dividends declared upon the Series C Preferred Stock and any other series of
preferred stock the Corporation may issue ranking on parity as to dividends with
the Series C Preferred Stock shall be declared pro rata so that the amount of
dividends declared per share of Series C Preferred Stock and such other series
of preferred stock shall in all cases bear to each other the same ratio that
accumulated (or accrued with respect to the other classes or series) dividends
per share on the Series C Preferred Stock and such other series of preferred
stock (which shall not include any accrual in respect of unpaid dividends for
prior dividend periods if any such equity securities do not have a cumulative
dividend) bear to each other.  No interest, or sum of money in lieu of interest,
shall be payable in respect of any dividend payment or payments on the Series C
Preferred Stock which may be in arrears.





3




--------------------------------------------------------------------------------









(F)

Penalty Events.  Whenever (I) a Delisting Event (as defined hereafter) has
occurred or (II) dividends on any shares of Series C Preferred Stock are in
arrears for four or more quarterly dividend periods, whether or not consecutive
(the events in clause (I) and (II) each being a “Penalty Event”), the dividend
rate specified in Section 6(e)(iv)(A) shall be increased to the rate of 12.75%
of the $25.00 per share stated liquidation preference per annum (equivalent to
$3.1875 per annum per share) (the “Penalty Rate”). For purposes hereof a
“Delisting Event” shall have occurred if, on or after October 31, 2012 the
Series C Preferred Stock is not listed for trading on the New York Stock
Exchange LLC (the “NYSE”), the NYSE MKT LLC (the “NYSE MKT”) or the NASDAQ Stock
Market (“NASDAQ”), or listed or quoted on an exchange or quotation system that
is a successor to the NYSE, the NYSE MKT or NASDAQ (each a “National Exchange”).
 This Penalty Rate shall remain in effect until (x) shares of the Series C
Preferred Stock are listed for trading on a National Exchange and (y) all
accrued but unpaid dividends on the Series C Preferred Stock have been paid in
full and the Corporation shall have paid all dividends due on the Series C
Preferred Stock for the two most recently ended quarterly dividend payment
periods, at which time the dividend rate shall revert to the rate of 10.75% of
the $25.00 per share stated liquidation preference per annum otherwise specified
in Section 6(e)(iv)(A) for the next occurring dividend payment period (unless a
new Penalty Event shall have occurred prior to and shall be continuing at the
start of, such next occurring dividend payment period).



(G)

Business Day Defined. “Business Day” shall mean any day, other than a Saturday
or Sunday, that is neither a legal holiday nor a day on which banking
institutions in New York, New York or Knoxville, Tennessee are authorized or
required by law, regulation or executive order to close.



(v)

Liquidation Preference.



(A)

Liquidation Payment. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation, the holders of shares of Series C
Preferred Stock will be entitled to be paid out of the assets the Corporation
has legally available for distribution to its stockholders, subject to the
preferential rights of the holders of the Series B Redeemable Preferred Stock
and any class or series of equity securities of the Corporation ranking senior
to the Series C Preferred Stock with respect to the distribution of assets upon
liquidation, dissolution or winding up, a liquidation preference of Twenty-Five
Dollars ($25.00) per share, plus an amount equal to any accumulated and unpaid
dividends to, but not including, the date of payment, before any distribution of
assets is made to holders of Common Stock or any other class or series of equity
securities the Corporation may issue which ranks junior to the Series C
Preferred Stock as to liquidation rights.



(B)

Partial Distribution in Liquidation. In the event that, upon any such voluntary
or involuntary liquidation, dissolution or winding up, the available assets of
the Corporation are insufficient to pay the amount of the liquidating
distributions on all outstanding shares of Series C Preferred Stock and the
corresponding amounts payable on all shares of other classes or series of equity
securities the Corporation may issue ranking on parity with the Series C
Preferred Stock in the distribution of assets, then the holders of the Series C
Preferred Stock and all other such classes or series of equity securities shall
share ratably in any such distribution of assets in proportion to the full
liquidating distributions to which they would otherwise be respectively
entitled.





4




--------------------------------------------------------------------------------









(C)

Notice of Liquidation. Holders of Series C Preferred Stock will be entitled to
written notice of any such liquidation, dissolution or winding up no fewer than
30 days and no more than 60 days prior to the payment date for the liquidating
distributions payable under Section 6(e)(v)(A).



(D)

Other Rights on Liquidation. After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Series C Preferred
Stock will have no right or claim to any of the remaining assets of the
Corporation.  



(E)

Events Deemed Not to Be Liquidations. The consolidation or merger of the
Corporation with or into any other corporation, trust or entity or of any other
entity with or into the Corporation, or the sale, lease, transfer or conveyance
of all or substantially all of the property or business the Corporation, shall
not be deemed to constitute a liquidation, dissolution or winding up of the
Corporation.



(vi)

Redemption.



(A)

Restriction on Redemption. The Series C Preferred Stock is not redeemable by the
Corporation prior to November 1, 2017 (the “Initial Permitted Redemption Date”)
except in accordance with Sections 6(e)(vi)(C) and 6(e)(viii)(B); provided,
however, that no redemption by the Corporation of the Series C Preferred Stock
otherwise permitted in this Section 6(e)(vi) shall occur if any term or
condition contained in any Limiting Document shall prohibit it or if such
redemption shall result in a default thereunder.



(B)

Optional Redemption Right. On and after the Initial Permitted Redemption Date,
the Corporation may, at its option, upon not less than 30 nor more than 60 days’
written notice, redeem the Series C Preferred Stock, in whole or in part, at any
time or from time to time, for cash at a redemption price of Twenty-Five Dollars
($25.00) per share, plus any accumulated and unpaid dividends thereon to, but
not including, the date fixed for redemption.  If the Corporation elects to
redeem any shares of Series C Preferred Stock as described in this Section
6(e)(vi)(B), it may use any available cash to pay the redemption price, and it
will not be required to pay the redemption price only out of the proceeds from
the issuance of other equity securities or any other specific source.



(C)

Special Optional Redemption Right. Provided that no Limiting Document shall
prohibit it (but otherwise notwithstanding Section 6(e)(vi)(A) hereof), upon the
occurrence of a Change of Control (as hereinafter defined), the Corporation may,
at its option, upon not less than 30 nor more than 60 days’ written notice,
redeem the Series C Preferred Stock, in whole or in part, within 120 days after
the first date on which such Change of Control occurred, for cash at a
redemption price of Twenty-Five Dollars ($25.00) per share, plus any accumulated
and unpaid dividends thereon to, but not including, the date fixed for
redemption.  If, prior to the Change of Control Conversion Date (as hereinafter
defined), the Corporation has provided notice of its election to redeem some or
all of the shares of Series C Preferred Stock pursuant to this Section
6(e)(vi)(C), the holders of Series C Preferred Stock will not have the Change of
Control Conversion Right (as hereinafter defined) with respect to the shares
called for redemption.  Notwithstanding the foregoing, holders of Series C
Preferred Stock shall have the right, up to any applicable redemption date, to
convert the Series C Preferred Stock in accordance with the terms of Section
6(e)(vii)(A) hereof. If the Corporation elects to redeem any shares of Series C
Preferred Stock as described in this Section 6(e)(vi)(C), it may use any
available cash to pay the redemption price, and it will not be required to pay
the redemption price only out of the proceeds from the issuance of other equity
securities or any other specific source.





5




--------------------------------------------------------------------------------









(D)

Change of Control Defined. A “Change of Control” is deemed to occur when, after
the Original Issue Date, the following have occurred and are continuing: (i) the
acquisition by any person, including any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of beneficial ownership, directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
purchases, mergers or other acquisition transactions of stock of the Corporation
entitling that person to exercise more than 50% of the total voting power of all
stock of the Corporation entitled to vote generally in the election of directors
of the Corporation (except that such person will be deemed to have beneficial
ownership of all securities that such person has the right to acquire, whether
such right is currently exercisable or is exercisable only upon the occurrence
of a subsequent condition); and (ii) following the closing of any transaction
referred to in clause (i), neither the Corporation nor the acquiring or
surviving entity has a class of common securities (or American depositary
receipts representing such securities) listed on a National Exchange.



(E)

Redemption Procedures. In the event the Corporation elects to redeem Series C
Preferred Stock, the notice of redemption will be mailed by the Corporation,
postage prepaid, not less than 30 nor more than 60 days prior to the redemption
date, to each holder of record of Series C Preferred Stock called for redemption
at such holder’s address as it appears on the stock transfer records of the
Corporation and shall state: (I) the redemption date; (II) the number of shares
of Series C Preferred Stock to be redeemed; (III) the redemption price; (IV) the
place or places where certificates (if any) for the Series C Preferred Stock are
to be surrendered for payment of the redemption price; (V) that dividends on the
shares to be redeemed will cease to accumulate on the redemption date; (VI)
whether such redemption is being made pursuant to Section 6(e)(vi)(B) or Section
6(e)(vi)(C); (VII) if applicable, that such redemption is being made in
connection with a Change of Control and, in that case, a brief description of
the transaction or transactions constituting such Change of Control; and (VIII)
if such redemption is being made in connection with a Change of Control, that
the holders of the shares of Series C Preferred Stock being so called for
redemption will not be able to tender such shares of Series C Preferred Stock
for conversion in connection with the Change of Control and that each share of
Series C Preferred Stock tendered for conversion that is called, prior to the
Change of Control Conversion Date (as defined below), for redemption will be
redeemed on the related date of redemption instead of converted on the Change of
Control Conversion Date.  If less than all of the shares of Series C Preferred
Stock held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of shares of Series C Preferred Stock held by such
holder to be redeemed.  No failure to give such notice or any defect thereto or
in the mailing thereof shall affect the validity of the proceedings for the
redemption of any shares of Series C Preferred Stock except as to the holder to
whom notice was defective or not given.



(F)

Surrender and Payment. Holders of Series C Preferred Stock to be redeemed shall
surrender the Series C Preferred Stock at the place designated in the notice of
redemption and shall be entitled to the redemption price and any accumulated and
unpaid dividends payable upon the redemption following the surrender.





6




--------------------------------------------------------------------------------









(G)

Cessation of Dividends after Redemption Notice. If notice of redemption of any
shares of Series C Preferred Stock has been given and if the Corporation
irrevocably sets aside the funds necessary for redemption in trust for the
benefit of the holders of the shares of Series C Preferred Stock so called for
redemption, then from and after the redemption date (unless the Corporation
shall default in providing for the payment of the redemption price plus
accumulated and unpaid dividends, if any), dividends will cease to accumulate on
those shares of Series C Preferred Stock, those shares of Series C Preferred
Stock shall no longer be deemed outstanding and all rights of the holders of
those shares will terminate, except the right to receive the redemption price
plus accumulated and unpaid dividends, if any, payable upon redemption.



(H)

Redemption on Non-Business Day.  If any redemption date is not a Business Day,
then the redemption price and accumulated and unpaid dividends, if any, payable
upon redemption may be paid on the next Business Day and no interest, additional
dividends or other sums will accumulate on the amount payable for the period
from and after that redemption date to that next Business Day.



(I)

Partial Redemption.  If less than all of the outstanding Series C Preferred
Stock is to be redeemed, the Series C Preferred Stock to be redeemed shall be
selected pro rata (as nearly as may be practicable without creating fractional
shares) or by any other equitable method the Corporation shall determine.



(J)

Unpaid Dividends. Immediately prior to any redemption of Series C Preferred
Stock, the Corporation shall pay, in cash, any accumulated and unpaid dividends
through and including the redemption date, unless a redemption date falls after
a Dividend Record Date and prior to the corresponding Dividend Payment Date, in
which case each holder of Series C Preferred Stock at the close of business on
such Dividend Record Date shall be entitled to the dividend payable on such
shares on the corresponding Dividend Payment Date notwithstanding the redemption
of such shares before such Dividend Payment Date.  Except as provided in this
paragraph, the Corporation will make no payment or allowance for unpaid
dividends, whether or not in arrears, on shares of the Series C Preferred Stock
to be redeemed.



(K)

Additional Limitation on Redemption. Unless full cumulative dividends on all
shares of Series C Preferred Stock shall have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for payment for all past dividend
periods, no shares of Series C Preferred Stock shall be redeemed unless all
outstanding shares of Series C Preferred Stock are simultaneously redeemed and
the Corporation shall not purchase or otherwise acquire directly or indirectly
any shares of Series C Preferred Stock (except by exchanging it for its capital
stock ranking junior to the Series C Preferred Stock as to dividends and upon
liquidation); provided, however, that the foregoing shall not prevent the
purchase or acquisition by the Corporation of shares of Series C Preferred Stock
pursuant to a purchase or exchange offer made on the same terms to holders of
all outstanding shares of Series C Preferred Stock.





7




--------------------------------------------------------------------------------









(L)

Purchase of Shares by Corporation Permitted. Subject to applicable law, the
Corporation may purchase shares of Series C Preferred Stock in the open market,
by tender or by private agreement.  Any shares of Series C Preferred Stock that
the Corporation acquires may be retired and re-classified as authorized but
unissued shares of preferred stock, without designation as to class or series,
and may thereafter be reissued as any class or series of preferred stock.



(vii)

Conversion Rights.  Shares of Series C Preferred Stock are not convertible into
or exchangeable for any other property or securities of the Corporation, except
as provided in this Section 6(e)(vii).



(A)

General Conversion Right. Subject to compliance with the provisions of this
Section 6(e)(vii), each outstanding share of the Series C Preferred Stock shall
be convertible at any time at the option of the holder into that number of whole
shares of the Corporation’s Common Stock as is equal to the $25.00 per share,
plus accrued and unpaid dividends, divided by an initial conversation price of
$10.00.  The initial conversion price and the conversion price as adjusted are
referred to as the “Conversion Price”.  A share of Series C Preferred Stock
called for redemption will be convertible into shares of the Corporation’s
Common Stock up to and including, but not after, the close of business on the
date fixed for redemption unless the Corporation defaults in the payment of the
amount payable upon redemption.




(B)

 Procedures and Requirements for General Conversion Right. To exercise the
conversion right specified in Section 6(e)(vii)(A), the holder of each share of
Series C Preferred Stock to be converted shall surrender the certificate
representing such share, if certificated, duly endorsed or assigned to the
Corporation or in blank, at the office of the transfer agent, together with
written notice of the election to convert executed by the holder (the
“Conversion Notice”) specifying the number of shares of Series C Preferred Stock
to be converted, the name in which the shares of the Corporation’s Common Stock
deliverable upon conversion shall be registered, and the address of the named
person.  If the shares of Series C Preferred Stock are not certificated, the
holder must deliver evidence of ownership satisfactory to the Corporation and
the transfer agent.  Unless the shares of Common Stock deliverable upon
conversion are to be issued in the same name as the name in which the shares of
Series C Preferred Stock to be converted are registered, the holder must also
deliver to the transfer agent an instrument of transfer, in form satisfactory to
the Corporation, duly executed by the holder or the holder’s duly authorized
attorney, together with an amount sufficient to pay any transfer or similar tax
in connection with the issuance and delivery of such shares of Common Stock in
such name (or evidence reasonably satisfactory to the Corporation demonstrating
that such taxes have been paid).




(C)

Change of Control Conversion Right. Upon the occurrence of a Change of Control,
each holder of Series C Preferred Stock will have the right (unless, prior to
the Change of Control Conversion Date, the Corporation has provided notice of
its election to redeem some or all of the shares of Series C Preferred Stock
held by such holder pursuant to Section 6(e)(vi), in which case such holder will
have the right only with respect to shares of Series C Preferred Stock that are
not called for redemption) to convert some or all of the shares of Series C
Preferred Stock held by such holder (the “Change of Control Conversion Right”)





8




--------------------------------------------------------------------------------







on the Change of Control Conversion Date into a number of shares of Common Stock
per share of Series C Preferred Stock (the “Common Stock Conversion
Consideration”) equal to the lesser of: (i) the quotient obtained by dividing
(x) the sum of the $25.00 liquidation preference per share of Series C Preferred
Stock plus the amount of any accumulated and unpaid dividends thereon to, but
not including, the Change of Control Conversion Date (provided that if the
Change of Control Conversion Date is after a Dividend Record Date and prior to
the corresponding Dividend Payment Date for the Series C Preferred Stock, then
no additional amount for such accumulated and unpaid dividends payable on the
next Dividend Payment Date will be included in this sum) by (y) the Common Stock
Price (as defined below) (such quotient, the “Conversion Rate”); and (ii)
[_____] (the “Share Cap”), subject to adjustments provided in Section
6(e)(vii)(E) below. Notwithstanding the foregoing, holders of Series C Preferred
Stock shall have the right, up to any applicable redemption date, to convert the
Series C Preferred Stock in accordance with the terms of Section 6(e)(vii)(A)
hereof.



(D)

Stock Dividends and Stock Splits. If the Corporation, at any time while Series C
Preferred Stock is outstanding: (i) pays a stock dividend in the Common Stock
with respect to the then-outstanding Common Stock; (ii) subdivides outstanding
Common Stock into a larger number of shares; or (iii) combines (including by way
of a reverse stock split) outstanding Common Stock into a smaller number of
shares (in each case, a “Share Split”), then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of Common
Stock (excluding any treasury shares of the Corporation) outstanding immediately
before such event and of which the denominator shall be the number of Common
Stock outstanding immediately after such event (excluding any treasury shares of
the Corporation). Any adjustment made pursuant to this Section 6(e)(vii)(D)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision or combination.



(E)

Share Cap Adjustments. The Share Cap is subject to pro rata adjustments for any
Share Split as follows: the adjusted Share Cap as the result of a Share Split
will be the number of shares of Common Stock that is equivalent to the product
obtained by multiplying (i) the Share Cap in effect immediately prior to such
Share Split by (ii) a fraction, the numerator of which is the number of shares
of Common Stock outstanding immediately after giving effect to such Share Split
and the denominator of which is the number of shares of Common Stock outstanding
immediately prior to such Share Split.  For the avoidance of doubt, subject to
the immediately succeeding sentence, the aggregate number of shares of Common
Stock (or equivalent Alternative Conversion Consideration (as defined below), as
applicable) issuable or deliverable, as applicable, in connection with the
exercise of the Change of Control Conversion Right will not exceed _______
shares of Common Stock (or equivalent Alternative Conversion Consideration, as
applicable).  





9




--------------------------------------------------------------------------------









(F)

Change of Control Conversion Date Defined. The “Change of Control Conversion
Date” is the date the Series C Preferred Stock is to be converted, which will be
a Business Day selected by the Corporation that is no fewer than 20 days nor
more than 35 days after the date on which it provides the notice of the related
Change of Control described in Section 6(e)(vii)(K) (or in Section 6(e)(vi)(E)
if the relevant Change of Control is described therein) to the holders of Series
C Preferred Stock.



(G)

Common Stock Price Defined. The “Common Stock Price” is (i) if the consideration
to be received in the Change of Control by the holders of Common Stock is solely
cash, the amount of cash consideration per share of Common Stock or (ii) if the
consideration to be received in the Change of Control by holders of Common Stock
is other than solely cash (x) the average of the closing sale prices per share
of Common Stock (or, if no closing sale price is reported, the average of the
closing bid and ask prices per share or, if more than one in either case, the
average of the average closing bid and the average closing ask prices per share)
for the ten consecutive trading days immediately preceding, but not including,
the date on which such Change of Control occurred as reported on the principal
U.S. securities exchange on which Common Stock is then traded, or (y) the
average of the last quoted bid prices for Common Stock in the over-the-counter
market as reported by Pink OTC Markets Inc. or similar organization for the ten
consecutive trading days immediately preceding, but not including, the date on
which such Change of Control occurred, if Common Stock is not then listed for
trading on a U.S. securities exchange.



(H)

Alternative Consideration. In the case of a Change of Control pursuant to which
Common Stock is or will be converted into cash, securities or other property or
assets (including any combination thereof) (the “Alternative Form
Consideration”), a holder of Series C Preferred Stock will receive upon
conversion of such Series C Preferred Stock the kind and amount of Alternative
Form Consideration which such holder would have owned or been entitled to
receive upon the Change of Control had such holder held a number of shares of
Common Stock equal to the Common Stock Conversion Consideration immediately
prior to the effective time of the Change of Control (the “Alternative
Conversion Consideration”; the Common Stock Conversion Consideration or the
Alternative Conversion Consideration, whichever shall be applicable to a Change
of Control, is referred to as the “Conversion Consideration”).



(I)

Deemed Election of Conversion Consideration. If the holders of Common Stock have
the opportunity to elect the form of consideration to be received in the Change
of Control, the Conversion Consideration in respect of such Change of Control
will be deemed to be the kind and amount of consideration actually received by
holders of a majority of the outstanding shares of Common Stock that made or
voted for such an election (if electing between two types of consideration) or
holders of a plurality of the outstanding shares of Common Stock that made or
voted for such an election (if electing between more than two types of
consideration), as the case may be, and will be subject to any limitations to
which all holders of Common Stock are subject, including, without limitation,
pro rata reductions applicable to any portion of the consideration payable in
such Change of Control.





10




--------------------------------------------------------------------------------









(J)

No Fractional Shares Issued. No fractional shares of Common Stock upon the
conversion of the Series C Preferred Stock in connection with a Change of
Control will be issued.  Instead, the Corporation will make a cash payment equal
to the value of such fractional shares based upon the Common Stock Price used in
determining the Common Stock Conversion Consideration for such Change of
Control.



(K)

Notice of Change of Control. Within 15 days following the occurrence of a Change
of Control, provided that the Corporation has not then exercised its right to
redeem all shares of Series C Preferred Stock pursuant to Section 6(e)(vi), the
Corporation will provide to holders of Series C Preferred Stock a notice of
occurrence of the Change of Control that describes the resulting Change of
Control Conversion Right, which notice shall be delivered to the holders of
record of the shares of the Series C Preferred Stock in their addresses as they
appear on the stock transfer records of the Corporation and shall state: (i) the
events constituting the Change of Control; (ii) the date of the Change of
Control; (iii) the last date on which the holders of Series C Preferred Stock
may exercise their Change of Control Conversion Right; (iv) the method and
period for calculating the Common Stock Price; (v) the Change of Control
Conversion Date; (vi) that if, prior to the Change of Control Conversion Date,
the Corporation has provided notice of its election to redeem all or any shares
of Series C Preferred Stock, holders will not be able to convert the shares of
Series C Preferred Stock called for redemption and such shares will be redeemed
on the related redemption date, even if such shares have already been tendered
for conversion pursuant to the Change of Control Conversion Right; (vii) if
applicable, the type and amount of Alternative Conversion Consideration entitled
to be received per share of Series C Preferred Stock; (viii) the name and
address of the paying agent, transfer agent and conversion agent for the Series
C Preferred Stock; (ix) the procedures that the holders of Series C Preferred
Stock must follow to exercise the Change of Control Conversion Right (including
procedures for surrendering shares for conversion through the facilities of a
Depositary (as defined below)), including the form of conversion notice to be
delivered by such holders as described below; and (x) the last date on which
holders of Series C Preferred Stock may withdraw shares surrendered for
conversion and the procedures that such holders must follow to effect such a
withdrawal.



(L)

Publication of Notice. The Corporation shall also issue a press release
containing such notice provided for in the preceding Section 6(e)(vii)(K) for
publication on either of Dow Jones & Company, Inc., Business Wire, PR Newswire
or Bloomberg Business News (or, if these organizations are not in existence at
the time of issuance of the press release, such other news or press organization
as is reasonably calculated to broadly disseminate the relevant information to
the public), and post a notice on its website, in any event prior to the opening
of business on the first Business Day following any date on which it provides
the notice provided for in Section 6(e)(vii)(K) to the holders of Series C
Preferred Stock.



(M)

Procedures for Exercise of Change of Control Conversion Right. To exercise the
Change of Control Conversion Right, the holders of Series C Preferred Stock will
be required to deliver, on or before the close of business on the Change of
Control Conversion Date, the certificates (if any) representing the shares of
Series C Preferred Stock to be converted, duly endorsed for transfer (or, in the
case of any shares of Series C Preferred Stock held in book-entry form through a
Depositary, to deliver, on or before the close of business on the Change of
Control Conversion Date, the shares of Series C Preferred Stock to be converted
through the facilities of such Depositary), together with a written conversion
notice in the form provided by the Corporation, duly completed, to its transfer
agent. The conversion notice must state: (i) the relevant Change of Control
Conversion Date; (ii) the number of shares of Series C Preferred Stock to be
converted; and (iii) that the Series C Preferred Stock is to be converted
pursuant to the applicable provisions of the Series C Preferred Stock.





11




--------------------------------------------------------------------------------









(N)

Withdrawal of Election of Change of Control Conversion Right. Holders of Series
C Preferred Stock may withdraw any notice of exercise of a Change of Control
Conversion Right (in whole or in part) by a written notice of withdrawal
delivered to the transfer agent of the Corporation prior to the close of
business on the Business Day prior to the Change of Control Conversion Date.
 The notice of withdrawal delivered by any holder must state: (i) the number of
withdrawn shares of Series C Preferred Stock; (ii) if certificated Series C
Preferred Stock has been surrendered for conversion, the certificate numbers of
the withdrawn shares of Series C Preferred Stock; and (iii) the number of shares
of Series C Preferred Stock, if any, which remain subject to the holder’s
conversion notice.



(O)

Compliance with Depositary Requirements. Notwithstanding anything to the
contrary contained in Sections 6(e)(vii)(M) and (N), if any shares of Series C
Preferred Stock are held in book-entry form through The Depository Trust Company
(“DTC”) or a similar depositary (each, a “Depositary”), the conversion notice
and/or the notice of withdrawal, as applicable, must comply with applicable
procedures, if any, of the applicable Depositary.



(P)

Conversion following Election of Change of Control Conversion Right. Series C
Preferred Stock as to which the Change of Control Conversion Right has been
properly exercised and for which the conversion notice has not been properly
withdrawn will be converted into the applicable Conversion Consideration in
accordance with the Change of Control Conversion Right on the Change of Control
Conversion Date, unless prior to the Change of Control Conversion Date the
Corporation has provided notice of its election to redeem some or all of the
shares of Series C Preferred Stock pursuant to Section 6(e)(vi), in which case
only the shares of Series C Preferred Stock properly surrendered for conversion
and not properly withdrawn that are not called for redemption will be converted
as aforesaid.  If the Corporation elects to redeem shares of Series C Preferred
Stock that would otherwise be converted into the applicable Conversion
Consideration on a Change of Control Conversion Date, such shares of Series C
Preferred Stock will not be so converted and the holders of such shares will be
entitled to receive on the applicable redemption date the redemption price as
provided in Section 6(e)(vi).



(Q)

Delivery of Conversion Consideration. The Corporation shall deliver all
securities, cash and any other property owing upon conversion no later than the
third Business Day following the Change of Control Conversion Date.
Notwithstanding the foregoing, the persons entitled to receive any shares of
Common Stock or other securities delivered on conversion will be deemed to have
become the holders of record thereof as of the Change of Control Conversion
Date.



(R)

Compliance with Laws. In connection with the exercise of any Change of Control
Conversion Right, the Corporation shall comply with all federal and state
securities laws and stock exchange rules in connection with any conversion of
Series C Preferred Stock into shares of Common Stock or other property.





12




--------------------------------------------------------------------------------









(S)

Certain Dividends Payable Following Conversion. Notwithstanding anything to the
contrary herein and except as otherwise required by law, the persons who are the
holders of record of shares of Series C Preferred Stock at the close of business
on a Dividend Record Date will be entitled to receive the dividend payable on
the corresponding Dividend Payment Date notwithstanding the conversion of those
shares after such Dividend Record Date and on or prior to such Dividend Payment
Date and, in such case, the full amount of such dividend shall be paid on such
Dividend Payment Date to the persons who were the holders of record at the close
of business on such Dividend Record Date.  Except as provided in this paragraph
(R), the Corporation will make no allowance for unpaid dividends that are not in
arrears on the shares of Series C Preferred Stock to be converted.



(viii)

Market Trigger Conversion and Redemption.



(A)

Market Trigger Conversion. At any time, the Corporation at its option, may cause
the Series C Preferred Stock to be converted in whole or in part, on a pro rata
basis, into fully paid and nonassessable shares of Common Stock at the
Conversion Price if the Closing Bid Price (as defined hereafter) of the Common
Stock shall have equalled or exceeded 150% of the Conversion Price for at least
20 trading days in any 30 consecutive trading day period ending three days prior
to the date of notice of conversion (such event, the “Market Trigger”).  Any
shares of Series C Preferred Stock so converted shall be treated as having been
surrendered by the holder thereof for conversion pursuant to Section
6(e)(vii)(B) on the date of such mandatory conversion (unless previously
converted at the option of the holder).



(B)

Market Trigger Redemption. The Corporation, at its option, may redeem the Series
C Preferred Stock for cash equal to $25.00 per share plus accrued and unpaid
dividends, if the Market Trigger has occurred in the period ending three days
prior to the date of notice of redemption (unless previously converted at the
option of the holder).  



(C)

Notice of Market Trigger Conversion or Redemption.  No greater than 60 nor fewer
than 20 days prior to the date of any such mandatory conversion or redemption,
notice by first class mail, postage prepaid, shall be given to the holders of
record of the Series C Preferred Stock to be converted or redeemed, addressed to
such holders at their last addresses as shown on the stock transfer books of the
Corporation.  Each such notice shall specify the date fixed for conversion or
redemption, the place or places for surrender of shares of Series C Preferred
Stock and the then effective Conversion Price.




(D)

 Closing Bid Price Defined. As used herein, “Closing Bid Price” means, (I) if
the Common Stock is listed on a National Exchange, the last sale price quoted
for the sale of a share of the Common Stock on such National Exchange on each
trading day, or, if such National Exchange begins to operate on an extended
hours basis and does not designate the closing bid price, then the last bid
price of such security at or immediately prior to 4:00:00 p.m., New York Time,
or (II) if the Common Stock is not then listed for trading on a National
Exchange, the average of the last quoted bid prices for a share of Common Stock
in the over-the-counter market as reported by Pink OTC Markets Inc. or similar
organization.  If the Closing Bid Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price of such
security on such date shall be the fair market value as determined in the
business judgment by the Board of the Corporation.  





13




--------------------------------------------------------------------------------









(ix)

Voting Rights.



(A)

Voting Rights Generally.  Holders of the Series C Preferred Stock will not have
any voting rights, except as set forth in this Section 6(e)(ix) or as otherwise
required by law.  On each matter on which holders of Series C Preferred Stock
are entitled to vote, each share of Series C Preferred Stock will be entitled to
one vote, except that when shares of any other class or series of equity
securities the Corporation may issue have the right to vote with the Series C
Preferred Stock as a single class on any matter, the Series C Preferred Stock
and the shares of each such other class or series will have one vote for each
$25.00 of liquidation preference (excluding accumulated dividends).



(B)

Board Representation Right. Upon the occurrence of a Penalty Event, the number
of directors constituting the Board will be automatically increased by two,
subject to the maximum number authorized under the bylaws then in effect (if not
already increased by two by reason of the election of directors by the holders
of any other class or series of equity securities the Corporation may issue upon
which like voting rights have been conferred and are exercisable and with which
the Series C Preferred Stock is entitled to vote as a class with respect to the
election of those two directors) and the holders of Series C Preferred Stock
(voting separately as a class with all other classes or series of equity
securities the Corporation may issue upon which like voting rights have been
conferred and are exercisable and which are entitled to vote as a class with the
Series C Preferred Stock in the election of those two directors) will be
entitled to vote for the election of those two additional directors at a special
meeting called by the Corporation at the request of the holders of record of at
least 25% of the outstanding shares of Series C Preferred Stock or by the
holders of any other class or series of equity securities the Corporation may
issue upon which like voting rights have been conferred and are exercisable and
which are entitled to vote as a class with the Series C Preferred Stock in the
election of those two directors (unless the request is received less than 90
days before the date fixed for the next annual or special meeting of
stockholders of the Corporation, in which case, such vote will be held at the
earlier of the next annual or special meeting of stockholders of the
Corporation), and at each subsequent annual meeting until a Correction Event (as
defined hereafter) has occurred with respect to each Penalty Event then
continuing.  In that case, the right of holders of the Series C Preferred Stock
to elect any directors will cease and, unless there are other classes or series
of equity securities the Corporation may issue upon which like voting rights
have been conferred and are exercisable, any directors elected by holders of the
Series C Preferred Stock shall immediately resign and the number of directors
constituting the Board shall be reduced accordingly. For purposes hereof a
“Correction Event” means, (I) with respect to any Delisting Event, the listing
of the Series C Preferred Stock for trading on a National Exchange and (II) with
respect to a Penalty Event consisting of the non-payment of dividends for ]four
or more quarters], the payment in full of all dividends accumulated on the
Series C Preferred Stock for all past dividend periods and the then current
dividend period (or the declaration of such dividends provided that a sum
sufficient for the payment thereof is set aside for such payment).  For the
avoidance of doubt, in no event shall the total number of directors elected by
holders of the Series C Preferred Stock (voting separately as a class with all
other classes or series of equity securities the Corporation may issue upon
which like voting rights have been conferred and are exercisable and which are
entitled to vote as a class with the Series C Preferred Stock in the election of
such directors) pursuant to the voting rights under this Section 6(e)(ix)(B)
exceed two.





14




--------------------------------------------------------------------------------









(C)

Special Provision for Election of Directors; Costs. If a special meeting is not
called by the Corporation within 30 days after request from the requisite
holders of Series C Preferred Stock as described in Section 6(e)(ix)(B), then
the holders of record of at least 25% of the outstanding Series C Preferred
Stock may designate a holder to call the meeting at the expense of the
Corporation and such meeting may be called by the holder so designated upon
notice similar to that required for annual meetings of stockholders and shall be
held at the place designated by the holder calling such meeting.  The
Corporation shall pay all costs and expenses of calling and holding any meeting
and of electing directors pursuant to Section 6(e)(ix)(B) or (C), including,
without limitation, the cost of preparing, reproducing and mailing the notice of
such meeting, the cost of renting a room for such meeting to be held, and the
cost of collecting and tabulating votes.



(D)

Resignation of Directors Elected by Holder of Series C Preferred Stock. If, at
any time when the voting rights conferred upon the Series C Preferred Stock
pursuant to Section 6(e)(ix)(B) are exercisable, any vacancy in the office of a
director elected pursuant to Section 6(e)(ix)(B) or this paragraph (D) shall
occur, then such vacancy may be filled only by the remaining such director or by
vote of the holders of record of the outstanding Series C Preferred Stock and
any other classes or series of equity securities the Corporation may issue upon
which like voting rights have been conferred and are exercisable and which are
entitled to vote as a class with the Series C Preferred Stock in the election of
directors pursuant to Section 6(e)(ix)(B).  Any director elected or appointed
pursuant to Section 6(e)(ix)(B) or this paragraph (D) may be removed only by the
affirmative vote of holders of the outstanding Series C Preferred Stock and any
other classes or series of equity securities the Corporation may issue upon
which like voting rights have been conferred and are exercisable and which
classes or series of equity securities the Corporation may issue are entitled to
vote as a class with the Series C Preferred Stock in the election of directors
pursuant to Section 6(e)(ix)(B), such removal to be effected by the affirmative
vote of a majority of the votes entitled to be cast by the holders of the
outstanding Series C Preferred Stock and any such other classes or series of
equity securities the Corporation may issue, and may not be removed by the
holders of the Common Stock.



(E)

Matters Requiring the Consent of Holders of the Series C Preferred Stock. So
long as any shares of Series C Preferred Stock remain outstanding, the
Corporation will not, without the affirmative vote or consent of the holders of
at least two-thirds of the shares of the Series C Preferred Stock outstanding at
the time, given in person or by proxy, either in writing or at a meeting (voting
together as a series and also together with all other classes or series of
equity securities the Corporation may issue upon which like voting rights have
been conferred and are exercisable), (i) authorize or create, or increase the
authorized or issued amount of, any class or series of equity securities ranking
senior to the Series C Preferred Stock with respect to payment of dividends or
the distribution of assets upon liquidation, dissolution or winding up or
reclassify any of the authorized capital stock of the Corporation into such
shares, or create, authorize or issue any obligation or security convertible
into or evidencing the right to purchase any such shares; or (ii) amend, alter
or repeal the provisions of the Charter, whether by merger, consolidation or
otherwise, so as to materially and adversely affect any right, preference,
privilege or voting power of the Series C Preferred Stock (each, an “Event”);
provided, however, with respect to the occurrence of any Event set forth in
clause (ii), so long as the Series C Preferred Stock remains outstanding with
the terms thereof materially unchanged, taking into account that, upon an
occurrence of an Event, the Corporation may not be the surviving entity, the
occurrence of any such Event shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting power of holders of the
Series C Preferred Stock and, provided, further, that any increase in the amount
of the authorized Common Stock or other equity securities the Corporation may
issue, including the Series C Preferred Stock, or the creation or issuance of
any additional shares of Common Stock or Series C Preferred Stock or other class
or series of equity securities that the Corporation may issue, or any increase
in the amount of authorized shares of such class or series, in each case ranking
on parity with or junior to the Series C Preferred Stock with respect to payment
of dividends or the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers.





15




--------------------------------------------------------------------------------









(F)

Exception to Required Consent. The voting rights provided for in this Section
6(e)(ix) will not apply if, at or prior to the time when the act with respect to
which voting by holders of the Series C Preferred Stock would otherwise be
required pursuant to this Section 6(e)(ix) shall be effected, all outstanding
shares of Series C Preferred Stock shall have been redeemed or called for
redemption upon proper notice and sufficient funds shall have been deposited in
trust to effect such redemption pursuant to Section 6(e)(vi).



(G)

No Other Voting Rights. Except as expressly stated in this Section 6(e)(ix) or
as may be required by applicable law, the Series C Preferred Stock will not have
any relative, participating, optional or other special voting rights or powers
and the consent of the holders thereof shall not be required for the taking of
any corporate action.



(x)

Information Rights.  During any period in which the Corporation is not subject
to Section 13 or 15(d) of the Exchange Act and any shares of Series C Preferred
Stock are outstanding, the Corporation will use its best efforts to (i) transmit
by mail (or other permissible means under the Exchange Act) to all holders of
Series C Preferred Stock, as their names and addresses appear on the record
books of the Corporation and without cost to such holders, copies of the annual
reports on Form 10-K and quarterly reports on Form 10-Q that the Corporation
would have been required to file with the Securities and Exchange Commission
(the “SEC”) pursuant to Section 13 or 15(d) of the Exchange Act if it were
subject thereto (other than any exhibits that would have been required); and
(ii) promptly, upon request, supply copies of such reports to any holders or
prospective holder of Series C Preferred Stock.  The Corporation will use its
best efforts to mail (or otherwise provide) the information to the holders of
the Series C Preferred Stock within 15 days after the respective dates by which
a periodic report on Form 10-K or Form 10-Q, as the case may be, in respect of
such information would have been required to be filed with the SEC, if the
Corporation were subject to Section 13 or 15(d) of the Exchange Act, in each
case, based on the dates on which the Corporation would be required to file such
periodic reports if it were a “non-accelerated filer” within the meaning of the
Exchange Act.



(xi)

No Preemptive Rights.  No holders of the Series C Preferred Stock will, as
holders of Series C Preferred Stock, have any preemptive rights to purchase or
subscribe for Common Stock or any other security of the Corporation.



(xii)

Record Holders.  The Corporation and the transfer agent for the Series C
Preferred Stock may deem and treat the record holder of any Series C Preferred
Stock as the true and lawful owner thereof for all purposes, and neither the
Corporation nor the transfer agent shall be affected by any notice to the
contrary.





16




--------------------------------------------------------------------------------









(xiii)

Office or Agency.  For so long as any shares of Series C Preferred Stock are
outstanding, the Corporation shall at all times maintain an office or agency in
one of the 48 contiguous States of the United States of America where shares of
Series C Preferred Stock may be surrendered for payment (including upon
redemption), registration of transfer or exchange.











17


